Citation Nr: 0920404	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-20 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1946 to 
March 1948. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Winston-Salem, North Carolina.  This appeal has been advanced 
on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 
(2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record demonstrates that bilateral hearing 
loss is related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that because the claim of 
entitlement to service connection for bilateral hearing loss 
is being granted, VA's statutory and regulatory duties to 
notify and assist are deemed fully satisfied.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, sensorineural hearing loss may be presumed to have 
been incurred during service if the disorder first became 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Although hearing loss is not shown in service or within one 
year of separation from service, service connection can be 
established if medical evidence shows that it is actually due 
to incidents during service.  Hensley v. Brown, 5 Vet. App. 
155, 159-60 (1993).  In order to establish service connection 
for a claimed disorder, the following must be shown:  (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The Veteran claims that current bilateral hearing loss is due 
to his exposure to anti-aircraft gun fire while in basic 
training at the Aberdeen Proving Grounds in Maryland in the 
mid 1940's.  In this regard, the Board finds that the Veteran 
is both competent and credible to report on the fact that he 
was exposure to anti-aircraft gun fire while in basic 
training.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002).

Next, the Board notes that the record shows diagnoses of 
bilateral hearing loss as defined by 38 C.F.R. § 3.385 
starting in 2004.  See McClain v. Nicholson, 21 Vet. App. 319 
at 321 (2007)  (holding that the requirement of a current 
disability is satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim).

As to the origins or etiology of this bilateral hearing loss, 
the March 2009 VA examiner, after a review of the record on 
appeal and an examination of the Veteran, opined that 
"[b]ilateral sensorineural hearing loss, characterized by 
sloping audiometric configuration, at least as likely as not, 
related etiologically and due in part to the [history] of 
military noise exposure."  This opinion is not contradicted 
by any other medical evidence of record.  See Colvin v. 
Derwinski 1 Vet. App. 171, 175 (1991) (holding that VA may 
only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).

The Board recognizes the large gap in time between the 
Veteran's 1948 separation from active duty and first being 
diagnosed with bilateral hearing loss in 2004.  Nonetheless, 
given the diagnosis of bilateral hearing loss found in the 
record, the uncontradicted expert medical opinion that this 
bilateral hearing loss is "at least as likely as not" 
related to his in-service noise exposure, and the fact that 
the Veteran is competent and credible to report on his in-
service noise exposure, the Board finds that with granting 
the Veteran the benefit of any doubt in this matter that 
service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


